DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al (US 5859973) in view of Panasyuk et al (US 20050198379).
As to claim 1, Carpenter discloses a communication control device, comprising: 
a memory (fig. 3 memory 80); and 
a processor coupled to the memory and the processor (CPU 46) configured to: 
store, in the memory, instructions of standby processing in a specific processing order (col 6 lns 40-45 “transmission request queue 132”), 
acquire specific instructions (col 6 lns 40-45 “request that information stored in memory 80 be transmitted…”) transmitted from a device (col 4 lns 40-45, “input devices”),
update (col 7 lns 15-25. “reordered”), in the memory (“transmission request queue”), the instructions of standby processing based on a type of the specific instructions, a type of the 
after an establishment of the network coupling is completed (s160), perform the update instructions of standby processing in a specific processing order (s162-166).
	Carpenter does not explicitly disclose that, when a network coupling is being established to perform communication, acquire specific instructions transmitted from a device. In the same field of art (host-devices data transferring), Panasyuk discloses systems for reconnecting a client and providing user authentication across a reliable and persistent communication session (abstract). In one embodiment, Panasyuk discloses that, during re-establishing second network connection and a session, a communication control device (protocol service 112) can queue transactions sent by a device (client 108) during the disruption.  Then, after re-establishing the session with the host (116a-116n), the communication control device can transmit the queued transactions to the host and the session can continue normally.  In this manner, the device continues to operate as if there was not an interruption to the session (par. 73).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter and Panasyuk, by, when a network coupling is being established to perform communication, acquiring specific instructions transmitted from a device. The motivation is to improve the performance of the system (par. 73).
As to claim 4, all the same elements of claim 1 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 4.
As to claim 7, all the same elements of claim 1 are listed, but in a non-transistory computer readable-medium form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 7.
Claims 2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Panasyuk and further in view of Misra et  al (US 8395632).
	As to claim 2, Carpenter/Panasyuk discloses the communication control device according to claim 1 wherein the processor configured to: determine any of the instructions of standby processing based on a type of the specific instructions, a type of the instructions of standby processing and a relationship specified by the order in which the specific instructions are acquired (col 7 lns 20-25) but does not disclose the steps of deleting and storing in claim 2.  In the same field of art (data bufferring), Misra discloses a computer-program product may have instructions that, when executed, cause a processor to perform operations including managing execution of application functions that access data in a shared buffer (abstract). In one embodiment, Misra discloses that, wherein a processor (fig. 4B) configured to:
determine any of the instructions of standby processing (s436 “replace instruction?”) based on a type of the specific instructions (col 9 lns 15-20 format of the replaced instruction), a type of the instructions of standby processing (format of the retrieved instruction),
	delete, in the memory, the determined any of the instructions of standby processing (s439), and
	store, in the memory, the specific instructions as the instructions of standby processing to be processed after existing instructions of standby processing (s439 “replace instruction according to rules”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter/Panasyuk and Misra in order to improve the flexibility of the system (col 1 ln 65-col 2 ln5).
As to claim 5, all the same elements of claim 2 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 5.
Claims 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter in view of Panasyuk and further in view of Lehr et al (US 20090222600).
	As to claim 3, Carpenter/Panasyuk discloses the communication control device according to claim 1, but does not disclose the features in claim 3. In the same field of art (data buferring), Lehr discloses methods for enqueue prioritization which is provided with a plurality of modules configured to functionally execute the steps of holding one or more queued requests in a queue, sorting the queued requests according to a first priority identifier associated with each of the queued requests (abstract). In one embodiment, Lehr discloses that, wherein a processor (fig. 8) configured to:
when a specific instructions are an instruction to execute processing (s808 “Enqueue Dummy request”), determine in advance to an instruction transmission source (s812 “generate token”), and 
when the specific instructions are an instruction to discard the specific instructions or initialize the communication control device (S822), return a completion response to the instruction transmission source (S824 “notify requestor”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Carpenter/Panasyuk and Lehr in order to improve the performance of the system (par. 6).
As to claim 6, all the same elements of claim 3 are listed, but in a method form.  Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 6.
	 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN PHAN whose telephone number is (571)270-1002. The examiner can normally be reached Mon-Fri, 7:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P/Examiner, Art Unit 2184                                                                                                                                                                                                        

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184